Per Curiam.

It is clear that the defendant through its salesman had oral notice of the contract of resale and that no other product but the defendant’s was available. Such evidence is sufficient to hold the defendant liable for special damages. (Czarnikow-Rionda Co. v. Federal Sugar Refining Co., 255 N. Y. 33, 44.) The salesman had apparent authority to do everything necessary to consummate the contract and notice to him was notice to the defendant.
*34The judgment insofar as appealed from should be reversed, with $30 costs, and judgment directed for plaintiff, and the case remanded to the court below for the purpose of assessing damages.
Frankenthaler, Shientag and Noonan, JJ., concur.
Judgment reversed, etc.